                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


CHARACE ANOBONG WOLF,

                       Plaintiff,

       v.                                                     Case No. 19-C-523

DARRELL H. WOLF,

                       Defendant.


                                             ORDER


        On August 10, 2014, Defendant signed a Form I-864, agreeing to sponsor Plaintiff and her

son as they emigrated from the Philippines. Plaintiff and Defendant are currently in divorce

proceedings in state court. Defendant has refused to provide any support for Plaintiff and her son.

The Form I-864 imposes financial obligations that do not terminate upon divorce. Plaintiff moved

for a default judgment before this court as Defendant failed to appear or answer the complaint after

waiving service. Dkt. No. 6. The Clerk entered a default entry against Defendant on September 4,

2019. Defendant failed to appear before this court on October 3, 2019.

        Based on the foregoing, it is hereby ORDERED that Plaintiff’s motion for a default

judgment (Dkt. No. 8) is hereby GRANTED.

        IT IS FURTHERED ORDERED that:

       (1) Defendant is directed to maintain Plaintiff and her son at 125% of the poverty level,
       adjusted annually as shown at http://aspe.hhs.gov/poverty/index.shtml, until (a)
       Defendant’s death; (b) death of Plaintiff and her son; (c) Plaintiff and her son become
       U.S. citizens; (d) Plaintiff can be credited with 40 quarters of work as defined in 8
       U.S.C. § 1183a(3); or (e) Plaintiff and her son depart the United States permanently. (See
       I-864 Affidavit, Dkt. No. 1).
(2) Plaintiff must provide Defendant proof of household income by March 1 of each
year, along with the federal poverty level for the corresponding year and the specific
amount of support they believe is owed by Defendant.

(3) Defendant must pay any amount owed to Plaintiff and her son, in equal monthly
installments, by December 31 of the same year in which the request is received.

(4) Plaintiff must notify Defendant immediately if any circumstances occur that would
terminate Defendant’s obligation of support under the I-864 Affidavit.

(5) Currently, the Poverty Guideline for Plaintiff and her son is $16,910 per year. 125%
of that amount is $21,137.50 Defendant is therefore ordered to pay Plaintiff the sum of
$1,761.46 per month.

(6) The monthly amount to be paid by Defendant may be reduced by any amount he pays
Plaintiff in maintenance pursuant to any order entered by the court presiding over the
party’s divorce.

(7) The Clerk is directed to enter judgment accordingly.


SO ORDERED at Green Bay, Wisconsin this 3rd            day of October, 2019.

                                          s/ William C. Griesbach
                                          William C. Griesbach, Chief Judge
                                          United States District Court




                                         2
